FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAICHUN SHI,                                     No. 07-72711

               Petitioner,                       Agency No. A095-295-297

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Kaichun Shi, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision

denying her application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence, Singh v. Gonzales, 439 F.3d 1100,

1105 (9th Cir. 2006), and we grant the petition for review, and remand.

      The agency concluded Shi was not credible because her asylum application

stated that she had a trial pending against her, whereas she testified that there was

no court trial pending against her. This conclusion is not supported by substantial

evidence because Shi’s explanation established there was no inconsistency

between her asylum application and testimony. See Bandari v. INS, 227 F.3d
1160, 1167 (9th Cir. 2000). In addition, the inconsistency in Shi’s testimony

regarding the Zhong Gong headquarters is a minor inconsistency that does not go

to the heart of her claim. See Mendoza Manimbao v. Ashcroft, 329 F.3d 655, 660

(9th Cir. 2003). Further, the omissions from her asylum declaration that police

used verbal profanities and their “fingers” during her second arrest are omissions

of detail. See Lopez-Reyes v. INS, 79 F.3d 908, 911 (9th Cir. 1996). Finally, the

agency’s finding that Shi gave varying accounts as to how she obtained her

passport is not supported by the record. See Bandari, 227 F.3d at 1167.

Accordingly, substantial evidence does not support the agency’s adverse credibility

determination. See id. at 1165.

      We grant the petition and remand for further proceedings to determine

whether, taking Shi’s testimony as true, she is eligible for asylum, withholding of


                                           2                                    07-72711
removal, or CAT relief. See Soto-Olarte v. Holder, 555 F.3d 1089, 1095-96 (9th

Cir. 2009); INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                07-72711